 


114 HR 464 IH: Constitutional Check and Balance Act
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 464 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2015 
Mr. Poe of Texas (for himself, Mr. Farenthold, and Mr. Ribble) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To authorize Members of Congress to bring an action for declaratory and injunctive relief in response to a written statement by the President or any other official in the executive branch directing officials of the executive branch to not enforce a provision of law. 
 
 
1.Short titleThis Act may be cited as the Constitutional Check and Balance Act. 2.Authorizing cause of action by Members of Congress in response to written statement by the President or other executive branch official directing executive branch officials to not enforce a law (a)Cause of Action AuthorizedIf the President or any other official in the executive branch issues a memorandum or other written statement directing any official in the executive branch to not enforce a provision of law, a Member of Congress who meets the criteria described in subsection (b) may bring an action for declaratory or injunctive relief in an appropriate United States district court to compel such official to enforce that provision of law. 
(b)Criteria for EligibilityA Member of Congress meets the criteria described in this subsection with respect to a provision of law if the Member cast a recorded vote on final passage of the version of the bill or joint resolution which was enacted into law and included that provision.  